SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

713
CAF 11-00619
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF AUBREY A.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

REBECCA B., RESPONDENT-APPELLANT.


EVELYNE O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR AUBREY
A.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered February 24, 2011 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated respondent’s parental rights with respect to her daughter.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order terminating
her parental rights with respect to her daughter. Contrary to the
mother’s contention, Family Court did not err in basing its
determination in part upon a psychological report prepared in 2007 in
connection with a parental evaluation of the mother at that time. The
report concerned the mental fitness of the mother and was therefore
relevant to the court’s determination of the best interests of the
child (see generally Matter of Louise D., 227 AD2d 177, 178; Matter of
Robin QQ., 226 AD2d 805, 806).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court